 1   Gregory S. Arovas, P.C. (admitted pro hac vice)
     Todd M. Friedman, P.C. (admitted pro hac vice)
 2   KIRKLAND & ELLIS LLP
     601 Lexington Avenue
 3   New York, New York 10022
     Telephone: (212) 446-4800
 4   Facsimile: (212) 446-4900
     greg.arovas@kirkland.com
 5   todd.friedman@kirkland.com

 6   [additional counsel listed on signature page]
 7   Attorneys for Samsung Electronics Co., Ltd.
     and Samsung Electronics America, Inc.
 8

 9

10                                UNITED STATES DISTRICT COURT
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
     IXI MOBILE (R&D) LTD. and IXI IP, LLC,            Case No. 4:15-cv-03752-HSG
14               Plaintiffs,                           STIPULATED REQUEST FOR
15   v.                                                ORDER CHANGING TIME FOR
                                                       BRIEFING ON MOTION TO LIFT
     SAMSUNG ELECTRONICS CO., et al.,
16                                                     STAY
                 Defendants.
17                                                     Date: November 21, 2019
                                                       Time: 2:00 p.m.
18                                                     Courtroom: 2, Fourth Floor
                                                       Judge: Hon. Haywood S. Gilliam, Jr.
19
     IXI MOBILE (R&D) LTD. and IXI IP, LLC,            Case No. 4:15-cv-03754-HSG
20                                                     (RELATED CASE)
                 Plaintiffs,
21   v.
22   BLACKBERRY CORPORATION et al.,

23   Defendant.

24   IXI MOBILE (R&D) LTD. and IXI IP, LLC,            Case No. 4:15-cv-03755-HSG
                                                       (RELATED CASE)
25               Plaintiffs,
     v.
26
     APPLE INC.,
27   Defendant.
28

     STIPULATED REQUEST FOR ORDER CHANGING TIME                       CASE NO. 15-CV-03752-HSG
 1           The parties hereby submit, pursuant to Civil L.R. 6-2, a stipulated request for an order

 2   changing the time briefing on IXI’s motion to lift the stay (Dkt. 135). Defendants’ opposition

 3   brief is currently due on November 19, 2018 and IXI’s reply is currently due on November 26,

 5   2018. Given that the hearing for IXI’s motion is noticed for February 21, 2019, allowing

 6   additional time for the parties to prepare their respective briefs relating to IXI’s motion will not

 7   have any effect on the timing of resolution of the motion. Accordingly, the parties’ request the

 8   following extensions to allow additional time to prepare their respective briefing:

 9                                             Current Deadline                 Proposed Deadline

10    Defendants’ Opposition            November 19, 2018                  December 7, 2018
11    IXI’s Reply                       November 26, 2018                  December 21, 2018
12           The parties previously requested a change of time for the case management conference
13   (Dkt. 121). After the case management conference for these three cases was consolidated on
14   November 3, 2015, the parties requested that the date be changed to November 5, 2015 to coincide
15   with the hearing date on Defendants’ motion to stay. That motion was granted (Dkt. 122).
16           Accordingly, for the foregoing reasons, the parties respectfully request that the proposed
17   extension of time be granted.
18

19

20

21

22

23

24

25

26

27

28



     ORDER                                                                      CASE NO. 15-CV-03752-HSG
 1   November 15, 2018                    Respectfully submitted,

 2
                                          KIRKLAND & ELLIS LLP
 3

 4                                        By /s/ Todd M. Friedman
                                          Gregory S. Arovas, P.C. (admitted pro hac vice)
 5                                        Todd M. Friedman, P.C. (admitted pro hac vice)
                                          KIRKLAND & ELLIS LLP
 6                                        601 Lexington Avenue
                                          New York, New York 10022
 7                                        Telephone: (212) 446-4800
                                          Facsimile: (212) 446-4900
 8                                        greg.arovas@kirkland.com
                                          todd.friedman@kirkland.com
 9
                                          David Rokach (admitted pro hac vice)
10                                        KIRKLAND & ELLIS LLP
                                          300 N. LaSalle
11                                        Chicago, Illinois 60654
                                          Telephone: (312) 862-2000
12                                        Facsimile: (212) 862-2200
                                          david.rokach@kirkland.com
13
                                          Brandon Brown
14                                        KIRKLAND & ELLIS LLP
                                          555 California Street
15                                        San Francisco, California 94104
                                          Telephone: (415) 439-1400
16                                        Facsimile: (415) 439-1500
                                          brandon.brown@kirkland.com
17
                                          Attorneys for Samsung Electronics Co., Ltd. and
18                                        Samsung Electronics America, Inc.
19
                                          By /s/ Harrison J. Frahn IV (with permission)
20                                        Harrison J. Frahn IV (CA Bar No. 206822)
                                          Patrick E. King (CA Bar No. 211975)
21
                                          Elizabeth A. Gillen (CA Bar No. 260667)
22                                        SIMPSON THACHER & BARTLETT LLP
                                          2475 Hanover Street
23                                        Palo Alto, California 94304
                                          Telephone: (650) 251-5000
24                                        Facsimile: (650) 251-5002
                                          hfrahn@stblaw.com
25                                        pking@stblaw.com
                                          egillen@stblaw.com
26
                                          Gregory T. Chuebon (admitted pro hac vice)
27                                        SIMPSON THACHER & BARTLETT LLP
                                          425 Lexington Avenue
28                                        New York, New York 10017

     DECLARATION RE STIPULATED REQUEST FOR ORDER CHANGING TIME CASE NO. 15-CV-03752-HSG
                                              1
 1                                        Telephone: (212) 455-2000
                                          Facsimile: (212) 455-2502
 2                                        gchuebon@stblaw.com

 3                                        Attorneys for Apple Inc.

 4
                                          By /s/ Alicia A. Baiardo (with permission)
 5                                        Alicia A. Baiardo (CA Bar No. 254228)
                                          MCGUIREWOODS LLP
 6                                        2 Embarcadero Center, Suite 1300
                                          San Francisco, CA 94111-3821
 7                                        Telephone: (415) 844-1973
                                          Facsimile: (415) 844-1916
 8                                        abaiardo@mcguirewoods.com

 9                                        Franklin D. Kang (CA Bar No. 192314)
                                          MCGUIREWOODS LLP
10                                        1800 Century Park East, 8th Floor
                                          Los Angeles, California 90067-1501
11                                        Telephone: (310) 315-8231
                                          Facsimile: (310) 956-3102
12                                        fkang@mcguirewoods.com

13                                        Jason W. Cook (admitted pro hac vice)
                                          Shaun W. Hassett (admitted pro hac vice)
14                                        MCGUIREWOODS LLP
                                          2000 McKinney Avenue, Suite 1400
15                                        Dallas, Texas 75201
                                          Telephone: (214) 932-6400
16                                        Facsimile: (214) 932-6499
                                          jcook@mcguirewoods.com
17                                        shassett@mcguirewoods.com

18                                        Attorneys for Blackberry Limited and Blackberry
                                          Corporation
19

20                                        HOPKINS & CARLEY,
                                          A Law Corporation
21

22                                        By /s/ Jennifer S. Coleman (with permission)
                                          John V. Picone III (SBN 187226)
23                                        Jennifer S. Coleman (SBN 213210)
                                          Aleksandr Korzh (SBN 286613)
24                                        HOPKINS & CARLEY, a Law Corporation
                                          70 South First Street
25                                        San Jose, CA 95113-2406
                                          Telephone: (408) 286-9800
26                                        Facsimile: (405) 998-4790
                                          jpicone@hopkinscarley.como
27                                        jcoleman@hopkinscarley.com
                                          akorzh@hopkinscarley.com
28

     DECLARATION RE STIPULATED REQUEST FOR ORDER CHANGING TIME CASE NO. 15-CV-03752-HSG
                                              2
 1                                        Thomas S. Biemer (pro hac vice)
                                          John J. Higson (pro hac vice)
 2                                        Joshua Wolson (pro hac vice)
                                          DILWORTH PAXSON LLP
 3                                        1500 Market Street, Suite 3500(E)
                                          Philadelphia, PA 19106
 4                                        Telephone: (215) 575-7000
                                          Facsimile: (215) 575-7200
 5                                        tbiemer@dilworthlaw.com
                                          jhigson@dilworthlaw.coom
 6                                        jwolson@dilworthlaw.com

 7                                        Attorneys for Plaintiffs IXI Mobile (R&D)
                                          Ltd. and IXI IP, LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION RE STIPULATED REQUEST FOR ORDER CHANGING TIME CASE NO. 15-CV-03752-HSG
                                              3
 1                         ATTESTATION OF CONCURRENCE IN FILING

 2          Pursuant to the Northern District of California Local Rule 5-1(i)(3), I attest that

 3   concurrence in the filing of this document has been obtained from the other Signatories to this

 4   document.

 5
                                                   By       /s/ Todd M. Friedman
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION RE STIPULATED REQUEST FOR ORDER CHANGING TIME CASE NO. 15-CV-03752-HSG
                                                        4
 1          ORDER CHANGING TIME FOR BRIEFING ON MOTION TO LIFT STAY

 2

 3          Having considered the parties’ Stipulated Request for an Order Changing Time for

 5   Briefing on Motion to Lift Stay, and finding good cause for the requested relief, it is hereby

 6   ORDERED that the due dates for briefing on IXI’s Motion to Lift Stay (Dkt. 135) shall be as

 7   follows:

 8          Defendants’ Opposition Brief: December 7, 2018

 9          IXI’s Reply Brief: December 21, 2018

10

11   Dated: November 19, 2018
12                                                         ____________________________
                                                             HON. HAYWOOD S. GILLAM, J.R.
13                                                           UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATED REQUEST FOR ORDER CHANGING TIME                               CASE NO. 15-CV-03752-HSG
                                                       1
